DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6,10-16, and 20 in the reply filed on 2/16/2021 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,11, and 20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 16/362,819 (referred to as A819) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Re claim 1:
A819 discloses receiving, at a supervisory service for one or more networks, telemetry data samples from a plurality of networking devices in the one or more networks (Claim 1 obtaining);
training, by the service, a (Claim 1 training);
assessing, by the service, performance of the (Claim 1 receiving feedback);
(Claim 1 retraining); and
sending, by the service, the machine learning-based classifier to one or more of the plurality of networking devices, to control which telemetry data samples the one or more networking devices send to the supervisory service (Claim 2 instructing).
Re claim 2:	Claim 2 is rejected by claim 2 of A819.
Re claim 3:	Claim 3 is rejected by claim 2 of A819.  A819 does not explicitly to stop reporting.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for an instruction for reporting to include stopping reporting as an obvious variant of types of adjustment to reporting.
Re claim 4:   Claim 4 is rejected by claim 2 of A819.
Re claim 5:  Claim 5 is rejected by claim 2 of A819.
Re claim 6:  Claim 6 is rejected by claim 3 of A819.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Re claim 11:
	Claim 11 is rejected on the same grounds of rejection set forth in claim 1.  Kune discloses one or more network interfaces, a processor coupled to the network interfaces, and memory to store a process (Fig.1).
Re claim 12:	Claim 12 is rejected on the same grounds of rejection set forth in claim 2.
Re claim 13:	Claim 13 is rejected on the same grounds of rejection set forth in claim 3.
Re claim 14:	Claim 14 is rejected on the same grounds of rejection set forth in claim 4.
Re claim 15:	Claim 15 is rejected on the same grounds of rejection set forth in claim 5.
Re claim 16:	Claim 16 is rejected on the same grounds of rejection set forth in claim 6.
Re claim 20:	Claim 20 is rejected on the same grounds of rejection set forth in claim 1.

Claim 10 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 16/362,819 (referred to as A819) in view of Dods (US 10,862,805).
Re claim 10:
A819 does not explicitly disclose wherein the plurality of networking devices comprise an edge router connected to a software-defined wide area network (SD-WAN).
Dods discloses wherein the plurality of networking devices comprise an edge router connected to a software-defined wide area network (SD-WAN) (Col.4 lines 18-29  The group of network devices may be part of a network, such as a multi-protocol label switching (MPLS) network, a wide area network (WAN), such as a software-defined ( SD) WAN, and/or a similar type of network and Col.11 lines 3-19 For example, network device 220 may include a router, such as a label switching router (LSR), a label edge router (LER), an ingress router, an egress router, a provider router (e.g., a provider edge router, a provider core router, etc.), a virtual router, and/or the like).
A819 and Dods are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify A819 to include a SD-WAN and edge router as taught by Sarkar in order to use a well-known type of network and network device. 

This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6,11-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kune (US 20180007074) in view of Sarkar (US 20190108888).
Re claim 1:
Kune discloses receiving, at a supervisory service for one or more networks, telemetry data samples from a plurality of networking devices in the one or more networks (Para.[0036]  the signal processing module 151 and the machine learning module 152 may be configured to receive data from a plurality of monitoring devices 102 and make classifications based on the data from the plurality of monitoring devices 102 and Para.[0038]  The server 104 can be );
training, by the service, a (Para.[0039]  Responsive to the server 104 detecting the calculated features of the low sampled data crossing a predetermined threshold, the server 104 can send a signal to the monitoring device 102 to instruct the monitoring device 102 to increase the sampling rate (to, for example, between 10 kHz and 200 kHz) and send the highly sampled data to the server 104 for analysis);
assessing, by the service, performance of the (Para.[0039]  Responsive to the server 104 detecting the calculated features of the low sampled data crossing a predetermined threshold, the server 104 can send a signal to the monitoring device 102 to instruct the monitoring device 102 to increase the sampling rate (to, for example, between 10 kHz and 200 kHz) and send the highly sampled data to the server 104 for analysis);
training, by the service and (Para.[0039]  ); and
sending, by the service, the machine learning-based classifier to one or more of the plurality of networking devices, to control which telemetry data samples the one or more networking devices send to the supervisory service (Para.[0039]  Responsive to the server 104 detecting the calculated features of the low sampled data crossing a predetermined threshold, the server 104 can send a signal to the monitoring device 102 to instruct the monitoring device 102 to increase the sampling rate (to, for example, between 10 kHz and 200 kHz) and send the highly sampled data to the server 104 for analysis).

Sarkar discloses training, by the service, a failure prediction model to predict failures in the one or more networks, using a training dataset comprising the received telemetry data samples (Para.[0028]  The machine-learned model of the machine-learned module 180 is trained using the parameter data of data storage systems that failed and survived in order for the machine-learned model to learn to identify various combinations of its input parameter values that can result in a failure of a data storage system);
assessing, by the service, performance of the failure prediction model (Para.[0028]  The machine-learned model, in identifying parameter values that can result in a failure of data storage system, is configured to rank the different parameters relevant to each other and predict the likelihood of a data storage system failing based on the values of the ranked parameters. In some implementations, the machine-learned model is configured generate and/or modify a set of weights that can be applied to different input parameter values based on the ranking of the different parameters); and 
training based on the assessed performance of the failure prediction model (Para.[0028]  In some implementations, the machine-learned model is configured generate and/or modify a set of weights that can be applied to different input parameter values based on the ranking of the different parameters).
Kune and Sarkar are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kune to include training and assessing a failure (Sarkar Para.[0028]).
Re claim 2:
As discussed above, Kune meets all the limitations of the parent claim.
Kune does not explicitly disclose wherein assessing performance of the failure prediction model comprises: computing, for each feature of the training dataset, a measure of feature importance to the failure prediction model.
Sarkar discloses wherein assessing performance of the failure prediction model comprises: computing, for each feature of the training dataset, a measure of feature importance to the failure prediction model (Para.[0028]  In some implementations, the machine-learned model is configured generate and/or modify a set of weights that can be applied to different input parameter values based on the ranking of the different parameters).
Kune and Sarkar are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kune to include training and assessing a failure prediction model and training based on the assessment as taught by Sarkar in order to predict the likelihood of failure (Sarkar Para.[0028]).
Re claim 3:
Kune discloses instructing, by the service, a particular one of the plurality of networking devices to adjust reporting a particular feature to the supervisory service, (Para.[0039]  Responsive to the server 104 detecting the calculated features of the low sampled data crossing a predetermined threshold, the server 104 can send a signal to the monitoring device 102 to ).
As shown above, Kune discloses adjusting the rate at which a feature is reported.  Kune does not explicitly disclose instructing to stop reporting a feature.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kune to include instructing to stop reporting a feature in order to conserve transmission resources.
Kune does not explicitly disclose based on its associated measure of feature importance to the failure prediction model.
Sarkar discloses based on its associated measure of feature importance to the failure prediction model (Para.[0028]  The machine-learned model, in identifying parameter values that can result in a failure of data storage system, is configured to rank the different parameters relevant to each other and predict the likelihood of a data storage system failing based on the values of the ranked parameters. In some implementations, the machine-learned model is configured generate and/or modify a set of weights that can be applied to different input parameter values based on the ranking of the different parameters – where Kune discloses instructing).
Kune and Sarkar are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kune to include a measure of feature importance to a model as taught by Sarkar in order to predict the likelihood of failure (Sarkar Para.[0028]).
Re claim 4:
Kune discloses determining, for each of the telemetry data samples of the training dataset, a measure of information gain that it provides to the failure prediction model (Para.[0039]  Responsive to the server 104 detecting the calculated features of the low sampled data crossing a predetermined threshold, the server 104 can send a signal to the monitoring device 102 to instruct the monitoring device 102 to increase the sampling rate (to, for example, between 10 kHz and 200 kHz) and send the highly sampled data to the server 104 for analysis – where the measure of information gain is based on crossing a predetermined threshold and where Sarkar discloses the failure prediction model).

Re claim 5:
Kune discloses wherein the machine learning-based classification model is trained to determine whether a networking device should send a particular telemetry data sample to the service, based on a predicted measure of information gain of the particular telemetry data sample (Para.[0039]  Responsive to the server 104 detecting the calculated features of the low sampled data crossing a predetermined threshold, the server 104 can send a signal to the monitoring device 102 to instruct the monitoring device 102 to increase the sampling rate (to, for example, between 10 kHz and 200 kHz) and send the highly sampled data to the server 104 for analysis  – where the measure of information gain is based on crossing a predetermined threshold and where Sarkar discloses the failure prediction model).
Re claim 6:
Kune discloses wherein the machine learning-based classification model is trained to determine whether a networking device should send a particular telemetry data sample to the service, based further on a predicted resource cost of sending the particular telemetry data sample to the service (Para.[0038] For example, during times of low network traffic, the monitoring device 102 may take advantage of the low demands on the network 106 and offload more of the computations to the server 104. Conversely, during times of high network traffic, ).
As shown above, Kune discloses determining the send samples based on network traffic consumption.  Kune does not explicitly state a predicted resource cost of sending the data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a predicted resource cost of sending data as an obvious variant of the network load because resource cost and network load are related.  When a resource cost is high, the required network load for that data is high.
Re claim 11:
	Claim 11 is rejected on the same grounds of rejection set forth in claim 1.  Kune discloses one or more network interfaces, a processor coupled to the network interfaces, and memory to store a process (Fig.1).
Re claim 12:
	Claim 12 is rejected on the same grounds of rejection set forth in claim 2.
Re claim 13:
	Claim 13 is rejected on the same grounds of rejection set forth in claim 3.
Re claim 14:
	Claim 14 is rejected on the same grounds of rejection set forth in claim 4.
Re claim 15:
	Claim 15 is rejected on the same grounds of rejection set forth in claim 5.
Re claim 16:
	Claim 16 is rejected on the same grounds of rejection set forth in claim 6.
Re claim 20:
	Claim 20 is rejected on the same grounds of rejection set forth in claim 1.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kune in view of Sarkar as applied to claim 1 above, and further in view of Dods (US 10,862,805).
Re claim 10:
As discussed above, Kune in view of Sarkar meets all the limitations of the parent claims.
Kune does not explicitly disclose wherein the plurality of networking devices comprise an edge router connected to a software-defined wide area network (SD-WAN).
Dods discloses wherein the plurality of networking devices comprise an edge router connected to a software-defined wide area network (SD-WAN) (Col.4 lines 18-29  The group of network devices may be part of a network, such as a multi-protocol label switching (MPLS) network, a wide area network (WAN), such as a software-defined ( SD) WAN, and/or a similar type of network and Col.11 lines 3-19 For example, network device 220 may include a router, such as a label switching router (LSR), a label edge router (LER), an ingress router, an egress router, a provider router (e.g., a provider edge router, a provider core router, etc.), a virtual router, and/or the like).
Kune and Dods are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kune to include a SD-WAN and edge router as taught by Sarkar in order to use a well-known type of network and network device.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SAJID ADHAMI whose telephone number is (571)272-8615.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD S ADHAMI/Primary Examiner, Art Unit 2471